678 S.E.2d 236 (2009)
DIXON
v.
HILL, et al.
No. 667P05-2.
Supreme Court of North Carolina.
June 17, 2009.
R. Clarke Speaks, for Freddie Dixon.
Scott T. Slusser, Assistant Attorney General, for Mabel Dixon.
William L. Davis, Lumberton, for Thomas Hill.
Prior report: ___ N.C.App. ___, 671 S.E.2d 599.
The following order has been entered on the motion filed on the 17th of February 2009 by Plaintiff-Appellee to Dismiss Petition for Discretionary Review:

*237 "Motion Dismissed as moot by order of the Court in conference this the 17th of June 2009."